Exhibit 10.3




iSATORI TECHNOLOGIES, INC.




2011 EQUITY INCENTIVE PLAN

Adopted: June 2, 2011

Approved By Shareholders: June 2, 2011

Termination Date: June 2, 2021







1.

PURPOSES.

(a)

Eligible Stock Award Recipients.  The persons eligible to receive Stock Awards
are the Employees, Directors and Consultants of the Company and its Affiliates.

(b)

Available Stock Awards.  The purpose of the Plan is to provide a means by which
eligible recipients of Stock Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) stock bonuses, (iv) rights to acquire restricted stock and (v) Stock
Appreciation Rights.

(c)

General Purpose.  The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

2.

DEFINITIONS.

(a)

“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b)

“Board” means the Board of Directors of the Company.

(c)

“Change of Control” has the meaning set forth in Section 11(c) of this
Agreement.

(d)

“Code” means the Internal Revenue Code of 1986, as amended.

(e)

“Committee” means a committee of one or more members of the Board appointed by
the Board in accordance with subsection 3(c).

(f)

“Common Stock” means the common shares of the Company.

(g)

“Company” means iSatori Technologies, Inc., a Colorado corporation.

(h)

“Consultant” means any person, including an advisor, (i) engaged by the Company
or an Affiliate to render consulting or advisory services as an independent
contractor and who is compensated for such services or (ii) who is a member of
the Board of Directors of an Affiliate.  However, the term “Consultant” shall
not include either Directors who are not compensated by the Company for their
services as Directors or Directors who are merely paid a director’s fee by the
Company for their services as Directors.





--------------------------------------------------------------------------------



(i)

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated.  The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service.  The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.

(j)

“Director” means a member of the Board of Directors of the Company.

(k)

“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(l)

“Employee” means any person employed by the Company or an Affiliate.  Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

(m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)

“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)

If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable.

(ii)

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined in good faith by the Board in accordance with a methodology
sanctioned by Treasury Regulations § 1.409A-1(a)(5)(iv).

(o)

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(p)

“Listing” means when securities of the Company are listed (or approved for
listing) upon notice of issuance on any securities exchange or are
designated (or approved for designation) upon notice of issuance as a national
market security on an interdealer quotation system.

(q)

“Listing Date” means the first date upon which a Listing occurs.

(r)

“Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.





2   




--------------------------------------------------------------------------------



(s)

“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(t)

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(u)

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

(v)

“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
 Each Option Agreement shall be subject to the terms and conditions of the Plan.

(w)

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

(x)

“Participant” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(y)

“Plan” means this iSatori Technologies, Inc. 2011 Equity Incentive Plan.

(z)

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(aa)

“Securities Act” means the Securities Act of 1933, as amended.

(bb)

“Stock Award” means any right granted under the Plan, including an Option, a
stock bonus, a right to acquire restricted stock and a Stock Appreciation Right.

(cc)

“Stock Appreciation Right” and “SAR” means the right to receive the difference
between the Fair Market Value of a share of Common Stock on the grant date and
the Fair Market Value of the share of Common Stock on the exercise date.

(dd)

“Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant.  Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(ee)

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

3.

ADMINISTRATION.

(a)

Administration by Board.  The Board shall administer the Plan unless and until
the Board delegates administration to a Committee, as provided in subsection
3(c).

(b)

Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i)

To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.





3   




--------------------------------------------------------------------------------



(ii)

To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

(iii)

To amend the Plan or a Stock Award as provided in Section 12.

(iv)

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company which are
not in conflict with the provisions of the Plan.

(c)

Delegation to Committee.  The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

(d)

Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

4.

SHARES SUBJECT TO THE PLAN.

(a)

Share Reserve.  Subject to the provisions of Section 11 relating to adjustments
upon changes in Common Stock, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed in an aggregate 1,233,129 shares of Common Stock,
of which an aggretate 1,233,129 shares of Common Stock shall be eligible for
Incentive Stock Options.

(b)

Reversion of Shares to the Share Reserve.  If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

(c)

Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

5.

ELIGIBILITY.

(a)

Eligibility for Specific Stock Awards.  Incentive Stock Options may be granted
only to Employees.  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

(b)

Ten Percent Shareholders.  A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.





4   




--------------------------------------------------------------------------------





(c)

Consultants.

(i)

Prior to the Listing Date, a Consultant shall not be eligible for the grant of a
Stock Award if, at the time of grant, either the offer or the sale of the
Company’s securities to such Consultant is not exempt under Rule 701 of the
Securities Act (“Rule 701”) because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by Rule 701, unless the Company
determines that such grant need not comply with the requirements of Rule 701 and
will satisfy another exemption under the Securities Act as well as comply with
the securities laws of all other relevant jurisdictions.

(ii)

From and after the Listing Date, a Consultant shall not be eligible for the
grant of a Stock Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (i) that such grant (A) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or (B)
does not require registration under the Securities Act in order to comply with
the requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.

(iii)

Rule 701 and Form S-8 generally are available to consultants and advisors only
if (i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

6.

OPTION AND SAR PROVISIONS.

Each Option and SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option.  The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:




(a)

Term.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Shareholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date it was granted.

(b)

Exercise Price of an Option.  Subject to the provisions of subsection 5(b)
regarding Ten Percent Shareholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.  Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Sections 424(a) and 409A of the Code.

(c)

Consideration.  The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the exercise of the Option (1) by
delivery to the Company of other Common Stock, (2) according to a deferred
payment or other similar arrangement with the Optionholder, (3) by Common Stock,
which otherwise would be issued on exercise, withheld by the Company in payment
of the exercise price, or (4) in any other form of legal consideration that may
be acceptable to the Board.  Unless otherwise specifically provided in the
Option, the purchase price of Common Stock acquired pursuant to an Option that
is paid by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).





5   




--------------------------------------------------------------------------------

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary to
avoid a charge to earnings for financial accounting purposes.




(d)

Transferability of an Incentive Stock Option.  An Incentive Stock Option shall
not be transferable except from a decedent to an estate or by bequest or
inheritance and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

(e)

Transferability of a Nonstatutory Stock Option.  A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement.  If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

(f)

Vesting Generally.  The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal, which terms, if any, shall be set
forth in the Option Agreement.  The Option may be subject to such other terms
and conditions on the time or times when it may be exercised (which may be based
on performance or other criteria) as the Board may deem appropriate and which
shall be set forth in the Option Agreement.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(f) are subject
to any Option provisions governing the minimum number of shares of Common Stock
as to which an Option may be exercised.

(g)

Termination of Continuous Service.  In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability),
subject to the terms and conditions of the Option Agreement, the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise such Option as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder’s Continuous Service (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement.  If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Option Agreement, the Option shall terminate.

(h)

Extension of Termination Date.  An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

(i)

Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.





6   




--------------------------------------------------------------------------------



(j)

Death of Optionholder.  In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to subsection 6(e), but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death (or such longer or shorter period specified in the Option Agreement) or
(2) the expiration of the term of such Option as set forth in the Option
Agreement.  If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

(k)

Early Exercise.  The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option.  Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.

(l)

Right of Repurchase.  The Option may, but need not, include a provision whereby
the Company may elect, prior to the Listing Date, to repurchase all or any part
of the vested shares of Common Stock acquired by the Optionholder pursuant to
the exercise of the Option.

(m)

Right of First Refusal.  The Option may, but need not, include a provision
whereby the Company may elect, prior to the Listing Date, to exercise a right of
first refusal following receipt of notice from the Optionholder of the intent to
transfer all or any part of the shares of Common Stock received upon the
exercise of the Option.  Except as expressly provided in this subsection 6(m),
such right of first refusal shall otherwise comply with any applicable
provisions of the Bylaws of the Company.

(n)

Re-Load Options.

(i)

Without in any way limiting the authority of the Board to make or not to make
grants of Options hereunder, the Board shall have the authority (but not an
obligation) to include as part of any Option Agreement a provision entitling the
Optionholder to a further Option (a “Re-Load Option”) in the event the
Optionholder exercises the Option evidenced by the Option Agreement, in whole or
in part, by surrendering other shares of Common Stock in accordance with this
Plan and the terms and conditions of the Option Agreement.  Unless otherwise
specifically provided in the Option, the Optionholder shall not surrender shares
of Common Stock acquired, directly or indirectly from the Company, unless such
shares have been held for more than six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).

(ii)

Any such Re-Load Option may be an Incentive Stock Option or a Nonstatutory Stock
Option, as the Board may designate at the time of the grant of the original
Option; provided, however, that the designation of any Re-Load Option as an
Incentive Stock Option shall be subject to the one hundred thousand dollar
($100,000) annual limitation on the exercisability of Incentive Stock Options
described in subsection 10(d) and in Section 422(d) of the Code.  There shall be
no Re-Load Options on a Re-Load Option.  Any such Re-Load Option shall be
subject to the availability of sufficient shares of Common Stock under
subsection 4(a) and shall be subject to such other terms and conditions as the
Board may determine which are not inconsistent with the express provisions of
the Plan regarding the terms of Options.

(o)

Stock Appreciation Rights.  The Board shall determine the SAR to be awarded from
time to time to any eligible person.  The grant of a SAR to be awarded from time
to time shall neither entitle such person to, nor disqualify such person from,
participation in any other grant of Stock Awards by the Company, whether under
this Plan or any other plan of the Company.  If granted as a stand-alone SAR
Stock Award, the terms of the Award shall be provided in a Stock Appreciation
Rights agreement.  





7   




--------------------------------------------------------------------------------



(p)

Conditions of Stock Appreciation Rights.  All Stock Appreciation Rights shall be
subject to such terms, conditions, restrictions or limitations as the Board
deems appropriate, including by way of illustration but not by way of
limitation, restrictions on transferability, requirement of continued
employment, individual performance, financial performance of the Company, or
payment of any applicable employment or withholding taxes.

(q)

Payment of Stock Appreciation Rights.  The amount of payment to which the
eligible person who reserves an SAR shall be entitled upon the exercise of each
SAR shall be equal to the amount, if any by which the Fair Market Value of the
specified shares of Common Stock on the exercise date exceeds the Fair Market
Value of the specified shares of Common Stock on the date of grant of the SAR.
 The SAR shall be paid in either cash or Common Stock, as determined in the
discretion of the Board as set forth in the SAR agreement.  If the payment is in
Common Stock, the number of shares to be paid shall be determined by dividing
the amount of such payment by the Fair Market Value of Common Stock on the
exercise date of such SAR.

7.

PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a)

Stock Bonus Awards.  Each stock bonus agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate.  The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

(i)

Consideration.  A stock bonus may be awarded in consideration for past services
actually rendered to the Company or an Affiliate for its benefit.

(ii)

Vesting.  Shares of Common Stock awarded under the stock bonus agreement may,
but need not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

(iii)

Termination of Participant’s Continuous Service.  In the event a Participant’s
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant which have or have not vested as
of the date of termination under the terms of the stock bonus agreement.

(iv)

Transferability.  Rights to acquire shares of Common Stock under the stock bonus
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the stock
bonus agreement remains subject to the terms of the stock bonus agreement.

(b)

Restricted Stock Awards.  Each restricted stock purchase agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i)

Consideration.  The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its
discretion.

(ii)

Vesting.  Shares of Common Stock acquired under the restricted stock purchase
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.





8   




--------------------------------------------------------------------------------



(iii)

Termination of Participant’s Continuous Service.  In the event a Participant’s
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of Common Stock held by the Participant which have not
vested as of the date of termination under the terms of the restricted stock
purchase agreement.

(iv)

Transferability.  Rights to acquire shares of Common Stock under the restricted
stock purchase agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the restricted stock purchase
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the restricted stock purchase agreement remains subject to
the terms of the restricted stock purchase agreement.

8.

COVENANTS OF THE COMPANY.

(a)

Availability of Shares.  During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Stock Awards.

(b)

Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

9.

USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.




10.

MISCELLANEOUS.

(a)

Acceleration of Exercisability and Vesting.  The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(b)

Shareholder Rights.  No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

(c)

No Employment or other Service Rights.  Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.





9   




--------------------------------------------------------------------------------



(d)

Incentive Stock Option $100,000 Limitation.  To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

(e)

Investment Assurances.  The Company may require a Participant, as a condition of
exercising or acquiring Common Stock or an SAR under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

(f)

Withholding Obligations.  The Company may make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of any taxes
that the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with the grant or exercise of an Award, or the removal of
restrictions on a Stock Award including, but not limited to: (i) the withholding
of delivery of shares of Common Stock until the holder reimburses the Company
for the amount the Company is required to withhold with respect to such taxes;
(ii) the canceling of any number of shares of Common Stock issuable in an amount
sufficient to reimburse the Company for the amount it is required to so
withhold; (iii) withholding the amount due from any such person's wages or
compensation due to such person; or (iv)  requiring the Participant to pay the
Company cash in the amount the Company is required to withhold with respect to
such taxes.

(g)

Cancellation and Re-Grant of Options; Authority to Reprice.  The Board shall
have the authority to effect, at any time and from time to time, (1) the
repricing of any outstanding Options under the Plan and/or (2) with the consent
of any adversely affected holders of Options, the cancellation of any
outstanding Options under the Plan and the grant in substitution therefor of new
Options under the Plan covering the same or different numbers of shares of
Common Stock.  The exercise price per share of Common Stock shall be not less
than that specified under the Plan for newly granted Stock Awards.
 Notwithstanding the foregoing, the Board may grant an Option with an exercise
price lower than that set forth above if such Option is granted as part of a
transaction to which Section 424(a) of the Code applies.





10   




--------------------------------------------------------------------------------



(h)

Section 280G Cut-Back.  Notwithstanding anything to the contrary contained in
this Plan, in the event the Company determines, in its sole discretion, that any
payment or distribution by the Company to or for the benefit of the recipient of
a Stock Award (a “Stock Award Recipient”) (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Stock Award Recipient with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), such
Payment shall be reduced, by an amount determined in the sole discretion of the
Company, as described below.  If the Payments are to be reduced, they shall be
reduced only to the extent required to prevent the imposition upon the Stock
Award Recipient of any Excise Tax.  The Payments shall be reduced to conform to
the provisions of this Section 10(h) by first reducing cash Payments to be made,
and then Stock Awards, in the reverse order from the date granted.  All
determinations required to be made under this Section 10(h), including whether
and when a reduction in Payments is required and the assumptions to be utilized
in arriving at such determination shall be made by the Company, after
consultation with an accounting firm and/or legal counsel to the extent the
Company deems necessary.  

11.

ADJUSTMENTS UPON CHANGES IN STOCK.

(a)

Capitalization Adjustments.  If any change is made in the Common Stock subject
to the Plan, or subject to any Stock Award, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a) and the maximum number of securities subject to award to any
person pursuant to subsection 5(c), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards.  The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

(b)

Dissolution or Liquidation.  In the event of a dissolution or liquidation of the
Company, then all outstanding Stock Awards shall terminate immediately prior to
such event.

(c)

Asset Sale, Merger, Consolidation, or Series of Transactions.  Unless otherwise
provided in the applicable Stock Award Agreement delivered to Participant, in
the event of (i) a sale, lease or other disposition of all or substantially all
of the assets of the Company, (ii) a consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than fifty percent (50%)
of the Company’s outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger or reorganization or (iii) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (individually, a
“Change of Control”), then any surviving corporation or acquiring corporation
shall assume any Stock Awards outstanding under the Plan or shall substitute
similar stock awards (including an award to acquire the same consideration paid
to the shareholders in the Change of Control for those outstanding under the
Plan).  In the event any surviving corporation or acquiring corporation refuses
to assume such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then (A) with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to the Change of Control, and (B) as a
condition precedent to closing a Change of Control transaction, the Company
shall send advance written notice to Participants describing in reasonable
detail the affect of the Change of Control on their Stock Awards, including the
fact that such Stock Awards may terminate if not exercised (if applicable) at or
prior to the Change of Control.  With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to the Change of Control.





11   




--------------------------------------------------------------------------------



(d)

Securities Acquisition.  After the Listing Date, in the event of an acquisition
by any person, entity or group within the meaning of Section 13(d) or 14(d) of
the Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or an
Affiliate) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of Directors and provided that such
acquisition is not a result of, and does not constitute a Change of Control
described in subsection 1 I (c) hereof, then with respect to Stock Awards held
by Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full.

12.

AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a)

Amendment of Plan.  The Board at any time, and from time to time, may amend the
Plan.  However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.

(b)

Shareholder Approval.  The Board may, in its sole discretion, submit any other
amendment to the Plan for shareholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

(c)

Contemplated Amendments.  It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

(d)

No Impairment of Rights.  Rights under any Stock Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.

(e)

Amendment of Stock Awards.  The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards in accordance with the terms of
the Plan; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

13.

TERMINATION OR SUSPENSION OF THE PLAN.

(a)

Plan Term.  The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
shareholders of the Company, whichever is earlier.  No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

(b)

No Impairment of Rights.  Suspension or termination of the Plan shall not impair
rights and obligations under any Stock Award granted while the Plan is in effect
except with the written consent of the Participant.

14.

EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the shareholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.





12   




--------------------------------------------------------------------------------




15.

CHOICE OF LAW.

The law of the State of Colorado shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
states conflict of laws rules.





13   


